

	

		II

		109th CONGRESS

		2d Session

		S. 2565

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Jeffords (for

			 himself and Mr. Leahy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To designate certain National Forest System

		  land in the State of Vermont for inclusion in the National Wilderness

		  Preservation system and designate a National Recreation Area.

	

	

		1.Short titleThis Act may be cited as the

			 Vermont Wilderness Act of

			 2006.

		2.DefinitionsIn this Act:

			(1)SecretaryThe term Secretary means the

			 Secretary of Agriculture, acting through the Chief of the Forest

			 Service.

			(2)StateThe term State means the State

			 of Vermont.

			IDesignation of wilderness areas

			101.DesignationIn accordance with the Wilderness Act

			 (16 U.S.C.

			 1131 et seq.), the following areas in the State are designated

			 as wilderness areas and as components of the National Wilderness Preservation

			 System:

				(1)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 28,491 acres, as generally

			 depicted on the map entitled Glastenbury Wilderness—Proposed,

			 dated March 2006, which shall be known as the Glastenbury

			 Wilderness.

				(2)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 12,437 acres, as generally

			 depicted on the map entitled Joseph Battell Wilderness—Proposed,

			 dated March 2006, which shall be known as the Joseph Battell

			 Wilderness.

				(3)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 4,223 acres, as generally

			 depicted on the map entitled Breadloaf Wilderness

			 Additions—Proposed, dated March 2006, which shall be known as the

			 Breadloaf Wilderness.

				(4)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 2,171 acres, as generally

			 depicted on the map entitled Lye Brook Wilderness

			 Additions—Proposed, dated March 2006, which shall be known as the

			 Lye Brook Wilderness.

				(5)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 797 acres, as generally

			 depicted on the map entitled Peru Peak Wilderness

			 Additions—Proposed, dated March 2006, which shall be known as the

			 Peru Peak Wilderness.

				(6)Certain Federal land managed by the United

			 States Forest Service, comprising approximately 42 acres, as generally depicted

			 on the map entitled Big Branch Wilderness Additions—Proposed,

			 dated March 2006, which shall be known as the Big Branch

			 Wilderness.

				102.Map and

			 description

				(a)In

			 generalAs soon as

			 practicable after the date of enactment of this Act, the Secretary shall file a

			 map and a legal description of each wilderness area designated by section 101

			 with—

					(1)the Committee on Resources of the House of

			 Representatives;

					(2)the Committee on Agriculture of the House

			 of Representatives; and

					(3)the Committee on Agriculture, Nutrition,

			 and Forestry of the Senate.

					(b)Force of

			 lawA map and legal

			 description filed under subsection (a) shall have the same force and effect as

			 if included in this Act, except that the Secretary may correct clerical and

			 typographical errors in the map and legal description.

				(c)Public

			 availabilityEach map and

			 legal description filed under subsection (a) shall be filed and made available

			 for public inspection in the Office of the Chief of the Forest Service.

				103.Administration

				(a)AdministrationSubject to valid rights in existence on the

			 date of enactment of this Act, each wilderness area designated under this

			 section shall be administered by the Secretary in accordance with—

					(1)the Federal

			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et

			 seq.); and

					(2)the Wilderness Act (16 U.S.C. 1131 et

			 seq.).

					(b)Fish and

			 wildlifeNothing in this

			 title affects the jurisdiction of the State with respect to wildlife and fish

			 on the public land located in the State, including the stocking of fish

			 in—

					(1)lakes and ponds in the State that the State

			 has historically stocked; and

					(2)rivers and streams in the State to support

			 the Connecticut River Atlantic Salmon Restoration Program.

					(c)Trails

					(1)In

			 generalThe Forest Service

			 shall permit the use of minimum tools and traditional, trail-specific methods

			 to mark and maintain—

						(A)the Appalachian National Scenic

			 Trail;

						(B)the Long Trail;

						(C)the Catamount Trail; and

						(D)associated trails and structures of the

			 Trails specified in this subsection, as generally depicted on the map entitled

			 Trails within the Green Mountain National Forest Wilderness

			 Areas and dated April 2006.

						(2)Catamount Trail

			 relocation and completionFor

			 the segment of the Catamount Trail that is located in the Lye Brook Wilderness,

			 the Secretary—

						(A)may waive the requirements described in

			 paragraph (1); and

						(B)shall assist the efforts of the Catamount

			 Trail Association to relocate and complete the construction of the Catamount

			 Trail.

						IIMoosalamoo National Recreation Area

			201.DesignationCertain Federal land managed by the United

			 States Forest Service, comprising approximately 16,890 acres, as generally

			 depicted on the map entitled Moosalamoo National Recreation

			 Area—Proposed, dated March 2006, are designated as the

			 Moosalamoo National Recreation Area.

			202.Map and

			 description

				(a)In

			 generalAs soon as

			 practicable after the date of enactment of this Act, the Secretary shall file a

			 map and a legal description of the national recreation area designated by

			 section 201 with—

					(1)the Committee on Resources of the House of

			 Representatives;

					(2)the Committee on Agriculture of the House

			 of Representatives; and

					(3)the Committee on Agriculture, Nutrition,

			 and Forestry of the Senate.

					(b)Force of

			 lawA map and legal

			 description filed under subsection (a) shall have the same force and effect as

			 if included in this title, except that the Secretary may correct clerical and

			 typographical errors in the map and legal description.

				(c)Public

			 availabilityEach map and

			 legal description filed under subsection (a) shall be filed and made available

			 for public inspection in the Office of the Chief of the Forest Service.

				203.Administration of

			 national recreation area

				(a)In

			 generalSubject to valid

			 rights existing on the date of enactment of this Act, the Secretary shall

			 administer the Moosalamoo National Recreation Area in accordance with—

					(1)laws (including rules and regulations)

			 applicable to units of the National Forest System; and

					(2)the objectives described or specified in

			 the Green Mountain National Forest Land and Resource Management Plan—

						(A)to provide a showcase for multiple use

			 management of the National Forest System;

						(B)to provide outstanding educational and

			 interpretation opportunities in the areas of ecological processes and forest

			 management;

						(C)to provide for public enjoyment of the area

			 for outdoor recreation and other benefits; and

						(D)to manage for the other resource values

			 present in the Area, in a manner that does not impair the public recreation

			 values and other special attributes of the Area.

						(b)Fish and

			 wildlifeNothing in this

			 title affects the jurisdiction of the State with respect to wildlife and fish

			 on the public land located in the State.

				(c)Escarpment and

			 ecological areasNothing in

			 this title prevents the Secretary from managing the Green Mountain Escarpment

			 Management Area and the Ecological Special Areas, as described in the Green

			 Mountain National Forest Land and Resource Management Plan.

				(d)Comprehensive

			 management plan

					(1)In

			 generalNot later than 18

			 months after the date of enactment of this Act, the Secretary shall develop and

			 submit a comprehensive management plan for the Area designated by section 201

			 of this title to—

						(A)the Committee on Resources of the House of

			 Representatives;

						(B)the Committee on Agriculture of the House

			 of Representatives; and

						(C)the Committee on Agriculture, Nutrition,

			 and Forestry of the Senate.

						(2)AdministrationIn conducting the reviews and preparing the

			 comprehensive management plan required by paragraph (1), the Secretary

			 shall—

						(A)provide for full public participation;

			 and

						(B)consider the views of interested agencies,

			 organizations, and individuals.

						

